Title: Presidential Proclamation, 22 June 1811 (Abstract)
From: Madison, James
To: 


22 June 1811. Declares and makes known under the acts of Congress for the sale and disposal of public lands south of the state of Tennessee that the public lands west of the Pearl River in Mississippi Territory, to which the Indian title has been extinguished and which have not been exposed to public sale under the terms of the presidential proclamation of 22 Oct. 1808, shall be for public sale at Washington, Mississippi Territory, on the second Tuesday in November 1811.
